            Case 1:19-cr-00169-VM Document 250 Filed 08/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
UNITED STATES OF AMERICA,                             :                           August 11, 2021
                                                      :
v.                                                    :      S3 19 Cr. 169 (VM)
                                                         :
 PEDRO HERNANDEZ,                                        :   ORDER
     Defendant,                                        :
-------------------------------------------------------X

VICTOR MARRERO, United States District Judge:

       Defendant Pedro Hernandez seeks to proceed with a change of plea proceeding via
videoconference or teleconference instead of a personal appearance in court. In view of the
ongoing pandemic, videoconferencing and teleconferencing have been employed by judges in
the Southern District of New York on numerous occasions. This Court finds that any further
delay in this proceeding would result in serious harm to the interests of justice.
Proceeding by videoconference or teleconference with a change of plea advances Mr.
Hernandez’s case and furthers justice without undue delay. See § 15002 (b)(2) of the
Coronavirus Air, Relief, and Economic Security (“CARES”) Act.

       During the change of plea proceeding, the magistrate judge should allocute the
defendant on his consent to proceed via videoconference or teleconference as previously
stated by his counsel.



                                                      SO ORDERED:



                                                      ______________________________________
                                                      THE HONORABLE VICTOR MARRERO
                                                      UNITED STATES DISTRICT JUDGE
                                                      SOUTHERN DISTRICT OF NEW YORK

                                                     Dated:       New York, New York
                                                                  11 August 2021
